DETAILED ACTION
Claims 3, 6, 9, 12, 15, and 18-27 are canceled. 
Claim 30 is amended.
Claims 1, 7, and 13 are independent claims. 
Claims 1-2, 4-5, 7-8, 10-11, 13-14, 16-17, and 28-36 are pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7, 13, and 28-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murthy et al., US Pub. No. 20040088306 (hereinafter as “Murthy”) in view of Sedlar, US Patent No. 6427123 (hereinafter as “Sedlar”), and further in view of Arrouye et al., US Pub. No. 20100257179 (hereinafter as “Arrouye”) and Vermeulen et al., US Pub. No. 20070156842 (hereinafter as “Vermeulen”).
Regarding claim 1, Murthy teaches a method comprising:
maintaining file path indexes for file paths of items in a content repository (pars. [0008] “nodes in a hierarchy are stored in a node table in a relational database”, wherein the “relational database” is interpreted as a content repository; and [0009]: “Maintaining a node table and hierarchical index in this manner enables one to use an SQL query on a file system to find the path from a root folder to a particular folder or file that satisfies certain criteria on the folder or file attributes. ….”, wherein the “node table” is interpreted as the content repository, and the “hierarchical index” is illustrated as the indexes the folders/files paths, and the “folder or file” and “file attributes” are interpreted as the items), stored on at least one computer readable storage device (pars. [0005] and [0162-165] for disclosing plurality computer readable storage devices). 
Murthy does not explicitly teach the limitations: “wherein the items in the content repository comprising one of indexable content and non-indexable content wherein the items of indexable content comprising files and folders represented in a hierarchy of folders and are capable of having file path indexes to uniquely identify the files and the folders in the hierarchy of folders, and wherein the items of non-indexable content comprising files and folders not represented in the hierarchy of folders;” “querying, by at least one processor, the hierarchy of folders for a file that qualifies for a file path index by comprising indexable content, by not having a filed path index for the file, and by residing in a folder that has a file path index;” and “creating, by the at least one processor, a file path index for the file resulting from the querying, wherein the created file path index indicates a location for the file in the hierarchy of folders.”
In the same field of endeavor (i.e., data processing as “hierarchical index”: Murthy at par. [0009] and Sedlar at Abstract), Sedlar teaches: “wherein the items in the content repository comprising one of indexable content and non-indexable content, the items of indexable content comprising files and folders represented in a hierarchy of folders and are capable of having file path indexes to uniquely identify the files and the folders in the hierarchy of folders” (fig. 5 as shown the Hierarchical Index table 510 is interpreted as indexable content having the files and folders; col. 2, lines 18-23: “The relationship between directories (files) and their contained content varies significantly between different types of hierarchically organized systems. One model, employed by various implementations, such as Windows and DOS file systems, requires each file to have exactly one parent, forming a tree.”, and col. 3, lines 33-42: “The FileID is a unique ID assigned to each file by the system, the name is the name assigned to the file, which does not need to be unique, and the body is the field in which the contents of a file are stored. The body field may store the actual contents of a file... In the above example, only the two documents entitled Example.doc have content; thus, the body field for all of the other entries is null.” wherein the “the body is the field in which the contents of a file are stored” is interpreted as the indexable content, and where the “file having no content (e.g., a directory)” is interpreted as non-indexable content), and “wherein the items of non-indexable content comprising files and folders not represented in the hierarchy of folders.” (see par. col. 3, lines 33-42 as explained the files/folders have “no content”/null, e.g. directory=hierarchy of folders as interpreted as non-indexable content).
	***Examiner’s note:  the above amended limitations are shown in the Applicant’s drawings at 1A at element 102. Plus, the claim recites term “one of…” as optional or “non-indexable content” for examining purpose.
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Sadler would have provided Murthy with the above indicated limitations to perform the querying (e.g., searching) the content index table=repository more quickly in using the hierarchical index technique (Sadler: col. 6, lines 50-60).
Murthy and Sedlar do not explicitly teach: “querying, by at least one processor, the hierarchy of folders for a file that qualifies for a file path index by comprising indexable content, by not having a filed path index for the file, and by residing in a folder that has a file path index;” and “creating, by the at least one processor, a file path index for the file or folder resulting from the querying, wherein the created file path index indicates a location for the file in the hierarchy of folders.”
In the same field of endeavor (i.e., data processing as “indexing files” in the directory), Arrouye teaches: 
querying, by at least one processor, the hierarchy of folders for a file that qualifies for a file path index (par. [0003] “these file management systems often allow a user to find a file by searching for the file’s name” in which the file with file name placed in the directories or subdirectories as embedded the hierarchy of folders known by a skilled artisan. The algorithm of “find” and “searching for” are interpreted as “querying”; and par. [0010] “determining an order among logical locations (e.g., directories) on a storage device, wherein the order specifies a sequence for scanning for files to be indexed on the store device… through the logical locations to determine whether files need to be indexed…” in which the file/files to be indexed in the directory illustrated the file path index as well known by a skilled artisan; and par. [0093] “inputting search queries … The system is, in operation 2005, performing a search through files, metadata for the file, emails …”; and par. [0100] disclosed the determining file(s) to be indexed in the directory stored in the index database that interpreted as the “qualifies” for a file path index) by comprising indexable content (par. [0010] “…The method further typically includes indexing the full text content of the files in the order which was determined…”), by not having a filed path index for the file (fig. 24 at elements 2401-2403 disclosed the determining whether the file(s) within a directory should be indexed illustrated the file(s) in the directory not having file path index; and fig. 25 at element 2501 “determining pathnames for a given type of volume containing files which should not be indexed and algorithm at elements 2505 and 2507 including the files having “the paths in the hierarchy of pathnames to be indexed” which implies to “not having a filed path index for file”), and by residing in a folder that has a file path index (pars. [0095] “a data file represented by icon 2215 in a folder” and [0098] disclosed the file(s) resides in folder(s) of directory that has file path index and/or “to be re-indexed” via pathnames/predetermined path names, see par. [0100])
creating, by the at least one processor, a file path index for the file or folder resulting from the querying (fig. 23, element 2307 “Perform indexing of filtered files to create index of files”; fig. 24, element 2403 “index file and files within a directory”, wherein the directory having files and folders link via path known as pathname, see fig. 25. Such that through indexing file(s) illustrated the file path index in the hierarchical directory, see further in pars. [0098 and 0100-102] for pathname(s) of the file(s) in the directory to be indexed and also indexing the file(s) associated with the path/pathname index as known by a skilled artisan as resulting from the user inputted search queries, see par. [0093] “inputting search queries…, performing a search through files, metadata for files, emails…” and [0003])
Murthy, Sedlar, and Arrouye do not explicitly teach: “a location for the file in the hierarchy of folders.”
In the same field of endeavor (i.e., data processing), Vermeulen teaches “a location for the folder or file in the hierarchy of folders.” (par. [0055] “a locator” implies a location for the file/folder, and [0056], wherein the “generating a hierarchical object namespace similar to a file directory for folder namespace common to the file systems of conventional operating systems… the address: http://... My documents/Email/message.text” is represented as a location for the folder or file having path index as known by a skilled artisan).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Vermeulen would have provided Murthy and Sedlar with the above indicated limitations to perform the generating/creating namespace/path index of item in the hierarchical directory/folder as item missed index efficiently.

Claims 7 and 13 are rejected in the analysis of above claim 1; therefore, the claims are rejected on that basis in the same rationale.
see fig. 1; and Sadler: see fig. 1) includes a plurality of folders and files in the hierarchy of folders returned as a results of the querying. (Murthy: see fig. 1, and pars. [0009] “use a SQL query on a file system to find the path from a root folder to a particular folder or file that satisfies certain criteria on the folder or file attributes…” ; and Sadler: see fig. 1, col. 4, lines 1-16 in query return the search results)

Regarding claim 29, Sedlar and Arrouye teach: wherein the querying returns any files that qualify for a file path index (Sedlar: col. 4, lines 1-16 in query return the search results; and Arrouye: see par. [0093] inputting search queries for searching/querying file and return the search files as result) par. [0003] “these file management systems often allow a user to find a file by searching for the file’s name” in which the file with file name placed in the directories or subdirectories as embedded the hierarchy of folders known by a skilled artisan. The algorithm of “find” and “searching for” are interpreted as “querying”; and par. [0010] “determining an order among logical locations (e.g., directories) on a storage device, wherein the order specifies a sequence for scanning for files to be indexed on the store device… through the logical locations to determine whether files need to be indexed…” in which the file/files to be indexed in the directory illustrated the file path index as well known by a skilled artisan; and par. [0093] “inputting search queries … The system is, in operation 2005, performing a search through files, metadata for the file, emails …”; and par. [0100] disclosed the determining file(s) to be indexed in the directory stored in the index database that interpreted as the “qualifies” for a file path index) by comprising indexable content (par. [0010] “…The method further typically includes indexing the full text content of the files in the order which was determined…”), does not have a filed path index (fig. 24 at elements 2401-2403 disclosed the determining whether the file(s) within a directory should be indexed illustrated the file(s) in the directory not having file path index; and fig. 25 at element 2501 “determining pathnames for a given type of volume containing files which should not be indexed and algorithm at elements 2505 and 2507 including the files having “the paths in the hierarchy of pathnames to be indexed” which implies to “not having a filed path index for file”), and are not more than a single level in the hierarchy of folders below a folder having a file path index (***Examiner’s note: the limitations recited in claim 29 are very much similar to the limitations recited in claim 1; hence, Sedlar discloses in col. 8, lines 20-39: “How hierarchical index 510 may be used to access a file based on the pathname of the file shall now be described with reference to the flowchart in FIG. 7. It shall be assumed for the purpose of explanation that document 118 is to be accessed through its pathname. The pathname for this file is /Windows/Word/Example.doc, which shall be referred to hereafter as the "input pathname". Given this pathname, the pathname resolution process starts by locating within hierarchical index 510 the index entry for the first name in the input pathname. In the case of a file system, the first name in a pathname is the root directory. Therefore, the pathname resolution process for locating a file within an emulated file system begins by locating the index entry 508 of the root directory 110 (step 700). Because all pathname resolution operations begin by accessing the root directory's index entry 508, data that indicates the location of the index entry for the root directory 110 (index entry 508) may be maintained at a convenient location outside of the hierarchical index 510 in order to quickly locate the index entry 508 of the root directory at the start of every search.” wherein the search/input pathname starting from the root directory traversing to locate the index entry is interpreted as querying the hierarchy of folder, and wherein the index entry is interpreted as the file path index storing in the hierarchical index links table at figs. 3 and 5; in combination with col. 9, lines 39-54: “At RowID Y3 of hierarchical index 510, the system finds index entry 514. At step 704, the next filename "Example.doc" is selected from the input pathname. At step 706, the Dir.sub.13 entry.sub.13 list of index entry 514 is searched to find (step 708) that there is an array entry for "Example.doc", indicating that "Example.doc" is a child of Word directory 116. The system also finds that Example.doc has no indexing information in hierarchical index 510, …”, which is interpreted as the “does not have a filed path index”)

Claims 31-32 and 34-35 are rejected in the analysis of above claim 28-29; therefore, the claims are rejected on that basis in the same rationale.

Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murthy, Sedlar, Arrouye, and Vermeulen, and further in view of Tarachandani et al., US Pub. No. 2011/0119283 (hereinafter as “Tarachandani”).
Regarding claim 4, the claim is rejected by the same reasons set forth above to claim 1.  However, Murthy, Sedlar, Arrouye, and Vermeulen do not explicitly teach: “the content repository does not natively support file paths.”
content repository does not natively support file paths.” (par. [0010] the database system may assume that all “non-native” index types that supports a certain set of such index routines=path).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time the invention was made to combine the teachings of the cited references because the teachings of Tarachandani would have provided Murthy, Sedlar, Arrouye, and Vermeulen with the above indicated limitations to perform the index routines=paths of item efficiently.

Regarding claim 5, Sedlar teaches: “the content repository comprises a relational database.” (col. 2, lines 18-55, e.g., “a relational database”=content repository in “A relational database system”).

Claims 10-11, and 16-17 are rejected in the analysis of above claims 4-5; therefore, the claims are rejected on that basis in the same rationale.

Response to Arguments
Referring to claim rejection under 35 U.S.C. 103, Applicant's arguments to respective claims 1, 7, and 13 (see Remarks, pages 9-10) to the particular limitations: “querying for a file that qualifies for a file path index by comprising indexable content, by not having a file path index for the file, and by residing in a folder that has a file path index;” and ““creating, …, a file path index for the file resulting from the querying” have been considered but are moot because the new ground of rejection does not rely on the new cited reference (e.g., Arrouye et al.) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the above rejections for details.	 

Allowable Subject Matter
Claims 2 and 30, in combination as a whole together, are objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim AND the intervening claim 29. Similar objection(s) to claims 8 and 33, and 14 and 36, respectively. This indication was recited in final office action mailed on 10/05/2020). The allowable subject matter is disclosed/defined in the Applicant’s Figs. 1A and 1B; and pars. [0003 and 26-34].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                                                                                                                                                                                                                                
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169